Citation Nr: 1647487	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increase initial rating for hypertension, currently evaluated as 0 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 






INTRODUCTION

The Veteran served on active military duty from June 1965 to July 1967 and from July 1977 to January 2000. 
 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for hypertension with an evaluation of 0 percent effective November 16, 2009.  The Veteran perfected an appeal of the non-compensable rating by way of substantive appeal filed in June 2013.


FINDINGS OF FACT

1. Although the Veteran continuously takes medication to control his hypertension, he did not have a history of diastolic blood pressure readings of predominantly 100 or more, nor is the diastolic pressure reading predominantly 100 or more during any period in appellate status.

2. The Veteran's systolic blood pressure has not been predominantly 160 or more during any period in appellate status. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of November 2009 and December 2010 VCAA letters.  These letters were sent to the Veteran before the initial adjudication of the claim in August 2011.  The letters identified evidence the VA would collect and delineated information or evidence the Veteran is required to provide.  The letters further explained how the VA assigns disability ratings and the factors considered.

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's medical records from Camp Pendleton Naval Hospital, and Oceanside Community Based Outpatient Clinic, as well as his military service treatment records were all made part of the record.  In addition, the Veteran was given VA examinations in August 2010, April 2011, and July 2014.  The examiners' respective reports are of record, and document all the necessary findings for rating the Veteran's hypertension.  Review of these examination reports reveals that VA has satisfied the duty to assist by securing medical evidence regarding the manifestations of the hypertension disability.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  

Considering the record, the VA's duty to notify and assist under the VCAA has been satisfied and the Board will address the merits of the claims.  

II. Increased Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). In the Rating Schedule, diagnostic codes are assigned to specific disabilities. These diagnostic codes designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  In general, where the requirements for a compensable evaluation are not met under a diagnostic code, a zero percent rating is assigned.  38 C.F.R. § 4.31 (2016).

Diagnostic code 7101 provides disability ratings for hypertension.  A 10 percent disability rating is assigned where a claimant's blood pressure reading predominantly shows a diastolic pressure of 100 or more, or; systolic pressure of 160 or more.  An individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control is also rated at 10 percent. 38 C.F.R. § 4.104 (2016).   

In this case, the Veteran's service-connected hypertension is currently rated as non-compensable.  The Veteran has been taking medication to control his blood pressure since 2001.  See May 2011 VA Compensation and Pension Exam Report.  In 1997, the Veteran's service treatment record show a diastolic blood pressure reading of 150, while he was undergoing induction for surgery.  There was also another reading from November 1988 that showed diastolic pressure of 100.  However, the Veteran's numerous other blood pressure readings prior to 2001 all show diastolic pressure that was less than 100.  Because there were vastly more diastolic pressure readings that were less than 100 than not, the Veteran's history of diastolic blood pressure was not predominantly 100 or higher.  In addition, the Veteran's blood pressure readings from January 2009 to April 2014, recorded in his treatment records from Naval Hospital Camp Pendleton, all show diastolic pressure of less than 100.  Similarly, the Veteran's VA examination from September 2010, May 2011, and July 2014 all show diastolic pressure readings of less than 100.  Thus, a 10 percent rating is not warranted, based on the Veteran's diastolic pressure, under diagnostic code 7101.  

With respect to the Veteran's systolic pressure, most of the blood pressure readings in the Veteran's medical record going back to January 2009 show results that were less than 160.  However, there was a reading of 160 and 163 systolic pressure on two different days in February 2014.  Given that these two systolic readings were only from two days,  and the Veteran's numerous other systolic reading, throughout the appeal period and before he started taking medication to control his blood pressure, were all less than 160, the Board finds no history of systolic pressure that is predominantly higher than 160 or evidence of ratings predominately 160 or greater during appellate period.  Therefore, the evidence in the record weighs against any finding that would support a compensable rating.

Ordinarily, the Board will apply extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1) (2016). Here, the Veteran did not report unusual symptoms associated with his hypertension and there is no evidence in the record to suggest such symptoms.  Thus, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary.  In this case, the Board is cognizant that the Veteran has indicated that he has essentially reduced ability to exert himself, to include the climbing of stairs.  Service connection is also in effect for heart disease and compensation is provided for this functional impairment.  The preponderance of the evidence weighs against a finding that the hypertension causes such symtpoms.

Considering the above, the Board finds that the overall weight of the evidence of record is against an evaluation of the Veteran's hypertension higher than 0 percent.  



ORDER

Entitlement to an initial compensable rating for hypertension is denied. 



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


